DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 3: Numbers, letters, and reference characters must be at least 0.32 cm (1/8 inch) in height.  See 37 CFR 1.84(p)(3).
The drawings do not include the following reference sign(s) mentioned in the description: 356, used in ¶37, line 6.
Appropriate corrections to the drawings and/or specification are required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional channel in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant can add this feature to one of the existing drawings or add a new drawing focusing on this feature, whichever is more appropriate.  The specification should be amended to describe the additional feature/drawing, and if a new drawing is submitted, a brief description of that drawing must be added.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In the abstract, line 2, after "antenna", --(CRPA)-- should be inserted.
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
There is no corresponding disclosure in the specification of the feature in claim 11 of integrating additional samples received through another channel.  While ¶37, lines 5-6 refer to an integrator 362 and an integrator 356, they are both referred to as being included in tracking channel 360 rather than separate channels.
Appropriate correction is required.  

	Claim Objections
Claim(s) 1 and 13 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 1, line 3, after "antenna", --(CRPA)-- should be inserted.
	In claim 13, line 2, "positon" should be replaced by --position--.
Appropriate correction is required.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-6 and 10-20 is/are rejected under 35 U.S.C. 112(b)/2nd
Claim 2, line 1 recites the limitation "the summing".  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends on this claim.
Claim 3, line 1 recites the limitation "each interval".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 1-2 recites the limitation "the pre-detection interval".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 2 recites the limitation "the switch array".  There is insufficient antecedent basis for this limitation in the claim.  Claims 5-6 depend on this claim.
Claim 10, line 4 recites the limitation "the elements".  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-15 depend on this claim.
Claim 12, line 1 recites "the weighting".  It is unclear if this is referring to the weighting in claim 10, line 9, claim 11, line 2, or both.
Claim 13, line 1 recites "the channel".  It is unclear if this is referring to the channel in claim 10, line 5 or the additional channel in claim 11, line 2.
Claim 15, line 1 recites the limitation "each interval".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, lines 1-2 recites the limitation "the pre-detection interval".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 6 recites the limitation "the CRPA".  There is insufficient antecedent basis for this limitation in the claim.  Claims 17-20 depend on this claim.
Claim 18, line 1 recites the limitation "each interval".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, lines 1-2 recites the limitation "the pre-detection interval".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20, line 1 recites the limitation "each interval".  There is insufficient antecedent basis for this limitation in the claim.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borio (EP 2589983 A1).
In regard to claim 1, Borio discloses:
a controlled reception pattern antenna comprising elements (12, 14, 16, Fig. 1);  
a switch circuit coupled to the elements of the controlled reception pattern antenna (18, Fig. 1);  and

wherein the receiver circuit is configured to control the switch circuit to receive samples, wherein each sample is in a respective time interval for each element of the elements, wherein the receiver circuit is configured to apply a weight value to each sample and sum the samples to provide a null steering beam (Fig. 3; ¶11; ¶21) [where the time interval is the time interval at which each antenna element is connected to the switch]. 
In regard to claim 10, Borio discloses:
receiving, by a controlled reception pattern antenna, an incoming radio frequency (RF) signal for a positioning operation (12, 14, 16, Fig. 1); 
synchronously switching the elements of the controlled reception pattern antenna (CRPA) (18, Fig. 1) to a channel of a receiver circuit (20, Fig. 1);  and 
integrating samples received through the channel, wherein each sample is associated with a respective CRPA element and integration of multiple samples occurs over a respective time interval (¶13) [where the time interval is the time interval at which each antenna element is connected to the switch];  and 
weighting each respective sample to provide a null steering beam (Fig. 3; ¶11; ¶21), wherein the weighting is implemented prior to the pre-detection integration [pre-correlation] operation (¶10-11). 
In regard to claim 16, Borio discloses:
an array of antenna elements (12, 14, 16, Fig. 1); ;  and 

wherein the processing circuit is configured to process digitized samples associated with the channel (20, 26, Fig. 1; p. 2, lines 53-54) [where digitization occurs in 20 and 26 processes the digitized samples], 
wherein each sample is in a respective time interval for each element of the CRPA elements, wherein the processing circuit is configured to apply a weight value to each sample and sum the samples to provide a steered beam (Fig. 3; ¶11; ¶21) [where the time interval is the time interval at which each antenna element is connected to the switch].
In regard to claims 2 and 17, Borio further discloses the summing is performed during pre-detection integration [pre-correlation] (Fig. 3; ¶10-11) [where the summing is performed in Σ in Fig. 3 and in the sum in equation 1]. 
In regard to claim 4, Borio further discloses a single channel RF downconverter between the receiver circuit and the switch array (20, Fig. 1; p. 2, lines 53-54).
In regard to claim 5, Borio further discloses a multiplier for synchronously receiving the weight value for each sample (Fig. 3; ¶21) [where the triangles in Fig. 3 are multipliers multiplying samples with a corresponding weight, as can be seen from equation 1, where the summer to the right performs the sum operation, and thus the triangles perform the multiplication operation, where "a multiplier" can mean "at least one multiplier" as stated in applicant's ¶17, and where the weight must be synchronous to switch to the right of Fig. 1 in order to weight the sample when it is traveling through the respective multiplier]. 
claim 6, Borio further discloses the receiver circuit comprises a summer (summer Σ, Fig. 3) and a detector (Fig. 5; p. 4, line 9; ¶29) coupled to the multiplier (triangles, Fig. 3) [where detector is indirectly coupled to the multiplier in that they are both part of the same receiver circuit]. 
 In regard to claim 7, Borio further discloses:
wherein the receiver circuit comprises a plurality of tracking channels, wherein each channel of the channels receives respective samples of the samples, wherein each respective sample is in a respective time interval for each element of the CRPA elements (¶16; ¶29) [where the time interval is the time interval corresponding to the sample at which each antenna element is connected to the switch], 
wherein the receiver circuit is configured to apply a respective weight value to each respective sample and sum the respective samples to provide a respective null steering beam for each channel (Fig. 3; ¶11; ¶21).
In regard to claim 8, Borio further discloses the weight value is provided in accordance with a beam direction (¶10; ¶12; ¶28). 
In regard to claim 9, Borio further discloses a control circuit configured to provide the weight value (Adaption Unit, Fig. 3) and select the time interval (22, Fig. 1) [where "a" control circuit can mean "at least one" control circuit as stated in applicant's ¶17]. 
In regard to claim 19, Borio further discloses:
a switch array (18, Fig. 1) and 
a single channel RF downconverter (20, Fig. 1; p. 2, lines 53-54) between the processing circuit (26, Fig. 1) and the array of antenna elements (12, 14, 16, Fig. 1). 
claim 20, Borio further discloses each interval is less than 1 millisecond (¶6, lines 8-9) [where switching frequency = m*2 MHz, where m=3 in the example of Fig. 1. Thus, the switching interval = 1/frequency = 1/6*106 = 1.67*10-7 s = 1.67*10-4 ms, which is less than 1 millisecond.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borio, as applied to claim 10, above.
Borio further discloses detecting an interference signal by searching around spatially and steering a beam toward the interference signal (¶10) [where the availability of signals from different directions allows the estimate of the direction of arrival (i.e. spatial position) of the interference sources/signal to be found (i.e. it is searched for), where a null beam is steered toward the interference signal].
Borio fails to disclose that the interference signal is a multipath signal.
Borio's background discussion teaches that a multipath signal as well as an interference signal is an undesired signal (¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to null out/remove all undesired signals, including multipath 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that all undesired signals are nulled out/removed.

Claims 3, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borio, as applied to claims 2, 10, and 16 above, and further in view of Tuohino (US 6,959,057 B1).
Borio fails to disclose each interval is 1 milliseconds and the pre-detection [pre-correlation] interval is 20 milliseconds. 
Tuohino teaches that it is known to set a pre-detection interval for signal acquisition interval to 1 millisecond and a pre-detection interval for signal tracking to 20 milliseconds (col. 5, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to acquire and track GNSS signals using intervals known in the prior art to successfully acquire and track GNSS signals.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that GNSS signals are successfully acquired and tracked.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borio, as applied to claim 10, above, and further in view of Wang (US 6,784,831 B1).
In regard to claim 11, Borio fails to disclose integrating additional samples received through another channel; and weighting each respective additional sample of the samples to provide another null steering beam. 
Wang teaches a GNSS receiver (Fig. 2A-1, 2A-2; 3A, 3B) with a channel for generating a null steering beam (228, Fig. 2A-2; 2281, Fig. 3B; col. 64 to col. 11, line 2), where an additional channel can be used to provide another null steering beam (2282, Fig. 3B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to include a second channel using the null steering system and method of Borio in order to null additional interferers/multipath signals in order that only desired GNSS signals are used such that a valid GNSS position can be determined.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that all undesired signals are nulled out/removed.
In the combination, the processing of the channel of Borio, including the weighting, would be replicated in the additional channel.
In regard to claim 12, Borio further discloses the weighting uses a multiplier for the channel (Fig. 3; ¶21) [where the triangles in Fig. 3 are multipliers multiplying samples with a corresponding weight, as can be seen from equation 1, where the 
In regard to claim 13, Borio further discloses:
providing the null steering beam toward a desired direction (¶10; ¶12; ¶28). 
Borio fails to explicitly disclose estimating a current position and a satellite position.
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to use a GNSS receive to estimate a current position and a satellite position (e.g. by using ephemeris information as part of determining the current position).

The following reference(s) is/are also found relevant:
	Soliman (GNSS Receiver Sensitivity Enhancement in Wireless Applications), which teaches the use of 1 millisecond integration intervals (p. 182, lines 1-5) and 20 millisecond integration intervals (p. 182, col. 2, lines 18-21).
Kunysz (US 2006/0227905 A1), which teaches a controlled reception pattern antenna comprising elements (802-814, Fig. 8); a switch circuit coupled to the elements of the controlled reception pattern antenna (850, Fig. 8);  and a receiver circuit configured to receive an incoming radio frequency (RF) satellite signal from the switch circuit (852-880, Fig. 8), wherein the receiver circuit is configured to control the switch 
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648



Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648